Case 1:19-cv-01027-JKB Document 5 Filed 04/04/19 Page 1 of 6
Case 1:19-cv-01027-JKB Document 1-1 Filed 04/04/19 Page 1 of6

ORLANDO LYONS — * IN THE

1200 Duckbill Drive

Midlothian, Virginia 23113 * CIRCUIT COURT
Plaintiff * FOR

¥. * BALTIMORE CITY

G & S FOODS, LLC *

d/b/a Food Depot

1300 S. Monroe Street *

Baltimore, Maryland 21230 CASE NO.: 24-C-18-005911

S/O Benjamin J. Sigman, Resident Agent
1300 S. Monroe Street *
Baltimore, Maryland 21230

Defendant

x * * * * * x * * x
AMENDED COMPLAINT

Comes now, the Plaintiff, Orlando Lyons, by and through his attorney, David F. Luby and

the Law Offices of David F. Luby, LLC, and for a cause of action against the above-named

Defendant, states as follows:

FACTS COMMON TO ALL COUNTS

l. Plaintiff, ORLANDO LYONS, is a resident of Chesterfield County, Virginia.

2. Defendant, G & 5 FOODS, LLC, is a Maryland corporation that owns and
operates the FOOD DEPOT grocery store located at 2495 Frederik Avenue, Baltimore, Maryland
21223.

3. The occurrence described herein occurred at the FOOD DEPOT grocery store
located at 2495 Frederik Avenue, Baltimore, Maryland 21223.

4, Jurisdiction is proper in the Circuit Court for Baltimore City.
Case 1:19-cv-01027-JKB Document 5 Filed 04/04/19 Page

2 of
Case 1:19-cv-01027-JKB Documenti1-1 Filed 04/04/19 Page 2 of

6
6

5. On or about May 2, 2016, Plaintiff, Orlando Lyons, was working as a truck driver
delivering inventory to the FOOD DEPOT located at 2495 Frederick Avenue, Baltimore,
Maryland 21223 (the “Premises’’).

6. Plaintiff was a lawfully on said Premises, as a guest, invitee, and/or business
invitee.

7, Defendant, G & S FOODS, LLC, owned, operated, managed and/or maintained or
had a duty to own, operate, manage and/or maintain, both individually and by and/or through its
agents, servants and/or employees, the Premises, including the dock plate, loading dock, truck
ramp leading up to the loading dock, and all areas around the loading dock and truck ramp leading
up to the loading dock. |

8. At the aforementioned time and place, Plaintiff was unloading his inventory in the
normal course as a guest, invitee and/or business invitee, when suddenly and without warning the
dock plate, located on the Premises and that facilitates the transfer of inventory from Plaintiff's
truck to the grocery store, functioned improperly and flipped up, trapping Plaintiff's leg between
the dock plate and Plaintiffs inventory, and caused Plaintiff to fall to the ground sustaining severe
and permanent injuries.

9. That on the occasion in question, this occurrence was caused by the negligence of
the Defendant, with no contributory negligence, on the part of the Plaintiff.

COUNT I — Defendant G & S Foods, LLC
10. Plaintiff hereby incorporates Paragraphs 1-9 as if fully set forth herein.
11. At the aforesaid time and place, Defendant, G & S Foods, LLC, individually and/or

by and through its agents, servants and/or employees, had a duty to maintain the aforementioned
 

Case 1:19-cv-01027-JKB Document 5 Filed 04/04/19 Page 3 of 6
Case 1:19-cv-01027-JKB Documenti1-1 Filed 04/04/19 Page 3 of 6

Premises, including the dock plate, loading deck and truck ramp leading up to the loading dock,
in a reasonably safe condition for persons lawfully on said premises, to include Plaintiff herein.

12. At the aforesaid time and place, the Defendant, G & S Foods, LLC, by and through
its agents, servants and/or employees, disregarded said duty and caused the dock plate, loading
dock and truck ramp leading up to the loading dock to become dangerous and/or function
improperly so as to render the dock plate, loading dock and ramp leading up to the loading dock
dangerous and unsafe for use, and as a result of this dangerous condition, Plaintiff slipped and fell.

13. At the aforesaid time and place, the Defendant, G & S Foods, LLC, as the owner,
operator and manager of the Premises, either individually or by and through its agents, servants
and/or employees acted with less than reasonable care and was then and there guilty of one or more
of the following and/or careless and negligent acts and omissions:

a. Improperly operated, managed, maintained and controlled the Premises in failing
to properly maintain the aforesaid dock plate, loading dock and ramp leading up to
the loading dock;

b. Failed to properly paintain the dock plate, loading dock and ramp leading up to the
loading dock, in the aforesaid Premises for an unreasonable length of time;

c. Failed to warn Plaintiff or other persons lawfully on the Premises of the dangerous
condition when Defendant knew or should have known in the exercise of ordinary
care that said warning was necessary to prevent injury to Plaintiff;

d. Failed to make a reasonable inspection of the Premises when he knew or in the

exercise of ordinary care should have known that said inspection was necessary to

prevent injury to Plaintiff and others lawfully on the premises;
Case 1:19-cv-01027-JKB Document5 Filed 04/04/19 Page 4 of 6
Case 1:19-cv-01027-JKB Document 1-1 Filed 04/04/19 Page 4 of 6

14.

Allowed the aforementioned Premises to remain in a dangerous and unsafe
condition, making the loading dock and ramp leading up to the loading dock unfit
for loading and unloading inventory, for an unreasonable length of time;

Caused and/or created the dock plate to operate improperly and/or unsafe for

loading and unloading inventory for an unreasonable length of time;

. Failed to perform maintenance and safety inspections in a manner such as to avoid

the dangerous and unsafe conditions created at the Premises;

. Failed to perform maintenance and/or safety inspections in accordance with any

and all written agréements and/or contracts such as to avoid unsafe, hazardous and
|

dangerous conditions at the loading dock and ramp leading up to the loading dock;
Failed to perform/provide maintenance and/or safety inspections in accordance
with custom and practice in the industry resulting in the dock plate operating
improperly and/or dangerous and unsafe conditions on the loading dock and ramp
leading up to the loading dock;

Failed to comply with basic safety standards and safety practices required in the
operation, maintenance and management of the Premises; and

Was otherwise careless and negligent in the operation of the Premises.

As a direct and proximate result of one or more of the foregoing negligent acts or

omissions of the Defendant, G & S Foods, LLC, the Plaintiff, Orlando Lyons, sustained painful

and possibly permanent bodily injuries, incurred medical expenses, lost time and income from

work, experienced pain, suffering and inconvenience, sustained mental anguish and nervousness,

suffered other damages and will in the future incur medical expenses, lose time and income from

work, and experience, pain, suffering and inconvenience.

 
Case 1:19-cv-01027-JKB Document5 Filed 04/04/19 Page 5 of 6
Case 1:19-cv-01027-JKB Document1-1 Filed 04/04/19 Page 5of6

WHEREFORE, the Plaintiff, Orlando Lyons, demands judgment against the Defendant,
G & S Foods, LLC, in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) plus
interest and the cost of this action and for such other and further relief as this Honorable Court

may deem appropriate

Ele AA

David F. Luby

Law Offices of David F. Luby, LLC
5105 Clifford Road

Perry Hall, Maryland 21128
443-540-8288; Fax: 443-279-2823
Attorney for Plaintiff

 

DEMAND FOR JURY TRIAL

The Plaintiff respectfully demands a trial by jury on all issues.

Respectfully submitted,
DEIR
ES Ca

David F. Luby
Law Offices of David F. Luby, LLC

5105 Clifford Road

Perry Hall, Maryland 21128
443-540-8288; Fax: 443-279-2823
Attorney for Plaintiff

 
Case 1:19-cv-01027-JKB Document5 Filed 04/04/19 Page 6 of 6
Case 1:19-cv-01027-JKB Document 1-1 Filed 04/04/19 Page 6 of 6

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 29" day of March, 2019, a copy of the foregoing
Amended Complaint was electronically mailed and mailed, first-class, postage prepaid to:

Paul Finamore, Esq.

Niles, Barton & Wilmer, LLP
1]1 S. Calvert St., #1400
Baltimore, Maryland 21202

and

Timothy Fitzgerald, Esq.

100 South Charles Street

Suite 1101 ~ Tower II |

Baltimore, Maryland 21201 l

Attorneys for B. Green & Company, Food Depot, Chuck Kidwell

Dela A-

David F. Luby

 

 
